DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Applicant’s election without traverse of Group I drawn to claims 1-10 in the reply filed on 07/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2017/0239021 A1).
Regarding claim 1, Klein discloses a dental prosthesis forming block (Fig. 2 element 40) with a pin with a self-tapping thread on a first surface of the block (Fig. 2 element 22).
Regarding claim 2, Klein further discloses an inner material which is at least partially surrounded by an outer material (paragraph [0041] line 4 outer surface material with inner material surrounded the external surface material).
Regarding claim 7, Klein further discloses wherein the inner material and the outer material have the same hardness (paragraph [0041] line 4 outer surface material with inner material surrounded the external surface material being the same material and thus the same hardness).
Regarding claim 8, Klein further discloses wherein the pin is formed in one piece with the inner material (Fig. 2 element 22 formed by removing the outer material of element 28 and thus being formed of the inner material).
Regarding claim 9, Klein further discloses wherein the pin has an osseointegration coating (paragraph [0051] lines 9-15 disclosing a coating of roughened material created on the pin for bone contact).
Regarding claim 10, Klein further discloses an internal thread which extends from a second surface opposite the first surface through the dental prosthesis forming block to the pin (Fig. 5 element 38).
Claims 1-3, 5, and 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US 2008/0241793 A1).
Regarding claim 1, Collins discloses a dental prosthesis forming block (Fig. 3 element 62) with a pin with a self-tapping thread on a first surface of the block (Fig. 3 element 70).
Regarding claim 2, Collins further discloses an inner material which is at least partially surrounded by an outer material (Fig. 3 cross hatched is  first material of titanium as per paragraph [0035]  and second outer material element 68 partially surrounding the titanium is tantalum as per paragraph [0035]).
Regarding claim 3, Collins further discloses wherein the inner material has a lower hardness  than the outer material (paragraph [0035] lines 5-10 disclosing the inner material is titanium which has a Brinell hardness of 715 MPa and the outer material is tantalum which has a Brinell hardness of 800 MPa see: https://periodictable.com/properties/A/Brinellhardness.v.html).
Regarding claim 5, Collins further discloses wherein the inner material and the outer material are metals(paragraph [0035] lines 5-10 disclosing the inner material is titanium  and the outer material is tantalum which are both metals).
Regarding claim 8, Colins further discloses wherein the pin is formed in one piece with the inner material (Fig. 3 element 70 is one piece with inner material of 62).
Claims 1, 2, 6, and 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tipodakis et al. (US 2011/0045439 A1).
Regarding claim 1, Tripodakis discloses a dental prosthesis forming block for producing a dental prosthesis (Figs. 4/5 entire device), the dental prosthesis forming block comprising a pin with a self-tapping external thread being arranged on a first surface of the dental prosthesis forming block (Fig. 4 element 6).
Regarding claim 2, Tripodakis further discloses an inner material (fig. 2 element 16) which is at least partially surrounded by an outer material (Fig. 5 element 18).
Regarding claim 6, Tripodakis further discloses wherein the inner material has a greater hardness than the outer material (paragraph [0013] lines 1-9 disclosing the inner material is titanium or zirconia and the out material is of moderate toughness such as a bonded, glass or polymer, paragraph [0028] disclosing the outer material has a reduced toughness compared to the inner material).
Regarding claim 8, Tripodakis further discloses wherein the pin is formed in one piece with the inner material (Fig. 2 element 16 and 6 are integral).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beekmans et al. (WO 01/34056 A1) in view of Damstra et al. (US 2010/0003640 A1).
Regarding claim 1, Beekmans discloses a dental prosthesis forming block (Fig. 3 portion above line IVb) with a pin on a first surface of the block (Fig. 3 element 25).
Beekmans discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the pin is a self-tapping pin.
However, Damstra disclose a dental implant with a self tapping pin (Fig. 1 element 16) and with an outer and inner material (Fig. 1 element 14 being an outer material and elemnt 20/28 being an inner), where the implant eventually osteointegrates with the bone but has initial stability due to the self-threading (paragraph [0007] all).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the addition of self-threading to the pin as taught by Damstra into the pin as taught by Beekmans for the purpose of providing for an initial stability to an implant that would eventually osseointegrate as taught by Damstra (paragraph [0007] all). 
Regarding claim 2, Beekmans further discloses an inner material which is at least partially surrounded by an outer material (Fig. 3/4  inner material 24 outer material 23).
Regarding claims 3 and 4, Beekmans further discloses wherein the inner material is a metal that has a lower hardness  than the outer material that is a ceramic (page 8 line 33-page 9 line 1 disclosing the inner material is a metal example of titanium and the outer material is a ceramic of aluminum oxide or zirconium oxide and thus harder then titatnium).
Regarding claim 8, Beekmans further discloses wherein the pin is formed in one piece with the inner material (Fig. 3 element 24 is one piece with inner material of 26).
Regarding claim 9, Beekmans further discloses wherein the pin has an osseointegration coating (Fig. 3 element 25, page 9 lines 2-3 disclosing the coating can be hydroxyapatite).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        08/12/202251
/EDWARD MORAN/Primary Examiner, Art Unit 3772